DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 14, 15-18, 20-21 and 28-36 are rejected under pre-AIA  35 U.S.C. 102(e) based anticipated by Matos et al. (US 2013/0269782 A1 hereinafter referred to as “Matos”).
With respect to claim 14, Matos discloses, in Figs.1-8, an organic material device comprising: a substrate (10) comprising an electrically conductive film of metal, indium tin oxide or a transparent conductive film (see Par.[0047] wherein substrates for the organic material, if used, include conductive substrates, metals, metal-coated polymer films, semiconducting thin films, e.g., ITO and the like); an organic porous interpenetrating network comprising sized porous domains, the organic porous interpenetrating network (20) positioned on the substrate (10) (see Par.[0054] wherein sized organic interconnected fiber is disclosed), a plurality of discrete nanoparticles (22) disposed within the sized porous domains, the plurality of discrete nanoparticles comprising a material chosen from inorganic oxides, inorganic carbides, inorganic sulfides and inorganic nitrides, the plurality of discrete nanoparticles being crystalline nanoparticles (see Par.[0034]-[0036], [0046] and [0054] wherein substantially crystalline 
Moreover, regarding the limitation “an inorganic thin film having been simultaneously deposited on both the organic porous interpenetrating network and the plurality of discrete nanoparticles”, it is submitted that such limitation does not further define the structure as instantly claimed, nor serve to distinguish over Matos because the term “simultaneously” refers to a process step including two depositions in one process step. Therefore, the aforementioned limitation is a “product by process” limitation. Applicant attention is thereby directed to the fact that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above case law make clear.
With respect to claim 16, Matos discloses, in Figs.1-8, the organic material device, wherein the crystalline nanoparticles are arranged in a pattern (see Par.[0034]-[0036] and [0046] wherein substantially crystalline inorganic material of ordered grown nanorods, nanofiber, nanoparticles used to fill at least a portion of void space of the interspace of organic material is disclosed).
With respect to claim 17, Matos discloses, in Figs.1-8, the organic material device, wherein the inorganic thin film comprises a quantity of crystalline material that is the same as, and in addition to, the material of the crystalline nanoparticles (see Par.[0034]-[0036] and [0046] wherein substantially crystalline inorganic material of ordered grown nanorods, nanofiber, nanoparticles used to fill at least a portion of void space of the interspace of organic material is disclosed; see Fig.1, Par.[0054], [0064]-[0067] wherein further deposited semiconducting material and further optimization can be realized by maximizing crystallinity of the inorganic phase).
With respect to claim 18, Matos discloses, in Figs.1-8, the organic material device, wherein the organic porous interpenetrating network comprises conjugated polymer fibers of a "pi- pi" stacked fiber structure, wherein the conjugated polymer fibers comprise branched, linear, or branched and linear covalently or non-covalently coupled fibers (see Par.[0045] wherein the fiber structure is formed from multiple polymer chains that are stacked together due to specific interactions between pi orbitals in a mechanism that is also known as "pi-pi" stacking).
With respect to claim 20, Matos discloses, in Figs.1-8, the organic material device, wherein the substrate comprises a conjugated polymeric film (see Par.[0033]-[0036], [0040] and [0042]-[0047] wherein conjugated polymers).
With respect to claim 21, Matos discloses, in Figs1-8, the organic material device, wherein the crystalline nanoparticles are semiconductive (see Par.[0034]-[0036] and [0046] wherein substantially crystalline inorganic material of ordered grown nanorods, nanofiber, nanoparticles used to fill at least a portion of void space of the interspace of organic material is disclosed).
With respect to claim 28, Matos discloses, in Figs.1-8, a device comprising: a substrate (10); an organic porous interpenetrating network (20) comprising sized porous domains, the organic porous interpenetrating network positioned on the substrate; a plurality of discrete nanoparticles (22) disposed on the organic porous interpenetrating network, the plurality of discrete nanoparticles being crystalline nanoparticles; and an inorganic thin film (32) having been simultaneously deposited on both the organic porous interpenetrating network the plurality of discrete nanoparticles being crystalline nanoparticles and the plurality of discrete nanoparticles, the inorganic thin film being in direct physical contact with the plurality of discrete nanoparticles and comprising a material chosen from Fe203; oxides of boron, 
Moreover, regarding the limitation “an inorganic thin film having been simultaneously deposited on both the organic porous interpenetrating network and the plurality of discrete nanoparticles”, it is submitted that such limitation does not further define the structure as instantly claimed, nor serve to distinguish over Matos because the term “simultaneously” refers to a process step including two depositions in one process step. Therefore, the aforementioned limitation is a “product by process” limitation. Applicant attention is thereby directed to the fact that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above case law make clear.
With respect to claim 29, Matos discloses, in Figs.1-8, the organic material device, wherein the plurality of discrete nanoparticles are crystalline nanoparticles (see Par.[0034]-[0036] and [0046] wherein substantially crystalline inorganic material of nanorods, nanofiber, nanoparticles used to fill at least a portion of void space of the interspace of organic material is disclosed).
With respect to claim 30, Matos discloses, in Figs.1-8, the organic material device, wherein the crystalline nanoparticles are arranged in a pattern (see Par.[0034]-[0036] and [0046] wherein substantially crystalline inorganic material of ordered grown nanorods, nanofiber, nanoparticles used to fill at least a portion of void space of the interspace of organic material is disclosed).
With respect to claim 31, Matos discloses, in Figs.1-8, the organic material device, wherein the inorganic thin film comprises a quantity of crystalline material that is the same as, and in addition to, the material of the crystalline nanoparticles (see Par.[0034]-[0036] and [0046] wherein substantially crystalline inorganic material of ordered grown nanorods, nanofiber, nanoparticles used to fill at least a portion of void space of the interspace of organic material is disclosed; see Fig.1, Par.[0054], [0064]-[0067] wherein further deposited semiconducting material and further optimization can be realized by maximizing crystallinity of the inorganic phase).
With respect to claim 32, Matos discloses, in Figs.1-8, the device, wherein the inorganic thin film comprises a quantity of crystalline material different than that of the crystalline nanoparticles (see Par.[0034]-[0036] and [0046] wherein substantially crystalline inorganic material of ordered grown nanorods, nanofiber, nanoparticles used to fill at least a portion of void space of the interspace of organic material is disclosed; see Fig.1, Par.[0054], [0064]-[0067] wherein further deposited semiconducting material and further optimization can be realized by maximizing crystallinity of the inorganic phase).
With respect to claim 33, Matos discloses, in Figs.1-8, the organic material device, wherein the organic porous interpenetrating network comprises conjugated polymer fibers of a "pi- pi" stacked fiber structure, wherein the conjugated polymer fibers comprise branched, linear, or branched and linear covalently or non-covalently coupled fibers (see Par.[0045] wherein the fiber structure is formed from multiple polymer chains that are stacked together due to specific interactions between pi orbitals in a mechanism that is also known as "pi-pi" stacking).
With respect to claim 34, Matos discloses, in Figs.1-8, the organic material device, wherein the substrate comprises a conjugated polymeric film (see Par.[0033]-[0036], [0040] and [0042]-[0047] wherein conjugated polymers).
With respect to claim 35, Matos discloses, in Figs.1 -8, the device, wherein the inorganic thin film is at least partially crystalline (see Fig.1, Par.[0054], [0064]-[0067] wherein further deposited 
With respect to claim 36, Matos discloses, in Figs.1-8, the organic material device, wherein the inorganic thin film comprises a quantity of crystalline material different than that of the crystalline nanoparticles (see Par.[0054] wherein sized organic interconnected fiber is disclosed; see Par.[0034]-[0036] and [0046] wherein substantially crystalline inorganic material of ordered grown nanorods, nanofiber, nanoparticles used to fill at least a portion of void space of the interspace of organic material is disclosed; see Fig.1, Par.[0054], [0064]-[0067] wherein further deposited semiconducting material and further optimization can be realized by maximizing crystallinity of the inorganic phase).
Response to Arguments
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the nanoparticles having average dimension between 01.nm and 100nm”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments with respect to the newly added limitations to claims 14 have been considered but are moot because the current rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818